DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 27, 2021 has been entered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(1) because the views, the reference characters for the figures and the text for the view number/figure number are not all oriented in the same direction.  In particular, attention is directed to each of Figures 12, 13, and 14, wherein the title of the figure (i.e., “FIG. 12”, “FIG. 13”, “FIG. 14”) is oriented at a right angle as compared to the orientation of the view and the orientation of the reference characters in each of those figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the plurality of “rack gear ways” installed “in a longitudinal direction of the machine base” 3, as set forth in claim 10 (see at least lines 8-11, which recite “the rack and pinion driving system comprising rack gear ways installed in a longitudinal direction of the machine base, pinion gears engaged with the rack gear ways”; that said, as shown, only one rack gearway 13 is shown on the base 3, as depicted in at least Figures 1-2, 4, and 12-14); 
the “machine cover with shutter doors” as set forth in claim 14 (noting that as disclosed, element 25 is a “shutter”, elements 24 are “sliding doors”, 23 is a “window with a door”, and 34 is a “side-opening door”; see paragraph 0057 and Figure 11; that said, none of these shown shutters or doors, depending on the element, appear to constitute or be described as “shutter doors” re claim 14).  
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Response to Amendment
It is noted that the original specification was submitted June 28, 2018, that a first substitute specification was submitted May 28, 2019, and that a second substitute specification was submitted June 23, 2020.  
The amendments filed May 28, 2019 and June 23, 2020 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In particular, it is noted that paragraph 0031 references Figures 1-9.  As originally filed ( 6/18/2018), paragraph 0031 of the specification indicated “[T]he machine tool 2 is, for example, a portal-type machining center, and in order to hold the workpiece, that is, the workpiece 7 so as to be movable in the feed direction, two machine parallel linear in the longitudinal direction of the machine base 3, usually the X- by means of the way 4, in the illustrated example, two tables 5 of the same size are movable supported between the workpiece machining position below the machining head 6 and the workpiece change over position at the end of the machine base 3 tools 2 which are oriented parallel to each other in the longitudinal direction of the machine base 3, usually the [[X-]] X-axis by means of the [[way]] linear ways  4, in the illustrated example, two tables 5 of the same size are movable supported between the workpiece machining position below the machining head 6 and the workpiece change over position at the end of the machine base 3 there.”  The only additional change to this paragraph provided in the substitute specification filed 6/23/2020 was to add the word “and” between “linear ways 4” and “, in the illustrated example”, in the foregoing sentence.  
That being said, it appears that the changes to paragraph 0031 that were first introduced in the substitute specification filed 5/28/2019 added new matter to the specification, and were not consistent with the referenced Figures 1-9.  Note that Figure 14 is the only shown embodiment in which two machine tools 2 are provided.  Additionally, the text of the aforementioned sentence of paragraph 0031 as originally filed (“[T]he machine tool 2 is, for example, a portal-type machining center, and in order to hold the workpiece, that is, the workpiece 7 so as to be movable in the feed direction, two machine parallel linear in the longitudinal direction of the machine base 3, usually the X- by means of the way 4, in the illustrated example, two tables 5 of the same size are movable supported between the workpiece machining position below the machining head 6 and the workpiece change over position at the end of the machine base 3 there”) did not explicitly indicate that there were two machine tools 2 that are “oriented parallel to each other in the longitudinal direction of the machine base 3”, “by means of the linear ways 4”, as amended 5/28/2019 (and still present in the 6/23/2020 substitute specification), nor did any 
Applicant is required to cancel the new matter in the reply to this Office Action.
Specification
The disclosure is objected to because of the following informalities:
It is noted that paragraph 0033 (see the most recent substitute specification that was filed on 6/23/2020) states that “a saddle 10 movable in the Y axis direction with respect to the cross beam 9 and attached to the lower end of a ram 11 which is movable in the Z-axis direction” (which is similar to the language of this paragraph as originally filed).  However, this does not appear to be consistent with the drawings, noting that the drawings do not show the saddle 10 being “attached to the lower end” of the ram 11.  See, for example, Figure 4.  
Additionally, it is noted that the specification is inconsistent as to whether reference characters A, B, C, and D, are being used to refer to different “tables” (see, for example, paragraphs 0059, 0105, 0106, 0107, 0110, 0111), vs. whether A, B, C, and D are being used to refer to different “positions” (see, for example, paragraph 0053, for example).  The provided example paragraphs are not intended to be exhaustive of all instances in which A, B, C, or D are referenced as tables or positions.  In fact, in many cases, it is unclear as to what A, B, C, and D are intended to referenced as, since the specification uses language such as “table 5 of A” or “table 5 of B” (see paragraph 0045, which is not exhaustive, as this sort of language appears throughout the specification), the meaning of which is unclear.  It is noted that in the drawings (such as Figures 1, 2, 12, 13, and 14), a respective letter, i.e., one of A, B, C, or D, is provided on each of the tables 5, regardless of the precise position of the table 5.  

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the specification does not provide antecedent basis for the rack and pinion driving system comprising plural “rack gear ways”, installed in a longitudinal direction of the machine base, pinion gears engaged with the rack gear ways, as set forth in independent claim 10 (that said, it is noted that such does not constitute new matter, given that original claim 1 (as filed 6/28/2018) included the same language).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 10, lines 1-7, the claim recites “[A] flexible multi-table system comprising:  a machine base having longitudinal linear ways, two or more machine tables movably supported between two spaced-apart positions on the longitudinal linear ways of the machine base, one or more machine heads for machining a workpiece and movable in multiple axial directions of the machine base, a rack and pinion driving system…”  That being said, it is unclear as set forth in 
In claim 10, lines 2-4, the claim recites “two or more machine tables movably supported between two spaced-apart positions on the longitudinal linear ways of the machine base”.  However, firstly, it is unclear as claimed whether “movably supported between” is intended to reference a physical position of the two or more machine tables, i.e., being movable at a location that is located “between” (in some manner) two spaced-apart positions, or whether “movably supported between” is instead intended to reference movement capabilities of the two or more machine tables, i.e., movable from one position to another position that is spaced apart from the one position.  Additionally, it is unclear as set forth in this limitation what is being set forth as “on the longitudinal linear ways of the machine base”, i.e., the movable support of the tables, the tables themselves, or the two spaced-apart positions.  
In claim 10, lines 6-8, the claim recites “a rack and pinion driving system for moving the two or more machine tables between the two spaced-apart positions”.  However, it is unclear as claimed whether “between the two spaced-apart positions” is intended to reference a physical position of the moving of the two or more machine tables, i.e., being movable (via the rack and pinion driving system) at a location that is located “between” (in some manner) the two spaced-apart positions, or whether “between the two spaced-apart positions” is instead intended to reference movement capabilities of the two or more machine tables, i.e., movable from one of claim 10, lines 14-15, re the limitation “the control unit being configured to move each of the machine tables between the two spaced-apart positions”.  
In claim 10, lines 8-14, the claim recites “the rack and pinion system comprising rack gear ways installed in a longitudinal direction of the machine base, pinion gears engaged with the rack gear ways, a respective feed servo motor attached to each respective machine table for driving the pinion gears and a control unit for controlling the movement of the machine tables”.  However, it is unclear as set forth in the claim with what each of these elements is intended to go, i.e., “flexible multi-table system comprising”, or “rack and pinion driving system comprising”.  
In claim 10, line 13, it is unclear as set forth in the claim whether “the movement of the machine tables” is intended to reference, specifically, the moving of the tables between the two spaced-apart positions recited in claim 10, lines 7-8, or whether the term more broadly references general movement of the machine tables.  
In claim 12, the limitation “the movement direction” lacks clear sufficient antecedent basis.  For example, it is unclear whether or not such is intended to be required to reference the recited “same direction” in which the tables are moved when the control unit is in “a table linkage mode”.
In claim 13, the limitation “the controller” lacks sufficient antecedent basis.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider changing “the controller” to –the control unit—in claim 13 (noting that claim 10 previously recited a “control unit”).  
claim 13, the limitation “each machining head” lacks sufficient clear antecedent basis in the claim.  It is noted that no machining heads were previously explicitly recited, though claim 10 did recite “one or more machine heads for machining a workpiece, and it is unclear whether or not “each machining head” in claim 13 is intended to reference the “one or more machine heads” of claim 10.
In claim 13, the claim recites “wherein the controller is configured such that different processing is sequentially executed successively for each machining head”.  However, it is unclear as set forth in the claim whether such is intended to require that the “one or more machine heads” of claim 10 be limited to plural machine heads that are operated, sequentially, one after the other, or whether such is intended to indicate that each head of the one or more machine heads carries out plural processing steps, which steps are executed sequentially successively, regardless of whether the heads are operated sequentially successively.  In other words, it is unclear as claimed to what “sequentially executed successively” is intended to refer, i.e., each of plural machining heads operating one after the other in a sequence (which would require one head to operate first, and then another head to operate successively), vs. each of one or more machine heads carrying out plural processing steps (i.e., “different processing”) sequentially one after another (i.e., the processing steps of a given head occur successively one after another, regardless of whether the heads operate one after another), regardless of whether or not some of the processing operations of the machining heads occur at the same time.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 10, lines 11-12, the claim recites “a respective feed servo motor attached to each respective machine table for driving the pinion gears”.  That said, it is noted that the specification as originally filed does not appear to teach or support that one servo motor drives plural pinion gears, as opposed to each respective motor driving a respective pinion gear to move the respective table. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 USC 102(a)(1) as being anticipated by U.S. Pat. No. 4,962,583 to Yang, or in the alternative, under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,962,583 to Yang. 
It is noted that the Yang reference includes 207 figures, and describes many different permutations and features.  That being said, the following discussion is merely exemplary of one or more interpretations of the Yang reference that are applicable to the present claims, and is not intended to be an indication that such is the only applicable interpretation or features of the present invention taught by Yang.
Yang teaches a “flexible multi-table system” (see, for example, Figure 21 and/or Figure 22 and/or Figure 23) comprising: a machine base (such as 21-8 in Figure 21, 22-8 in Figure 22, 23-8 in Figure 23, or 19-7 in Figure 19) having longitudinal linear ways (such as the guide rail mentions in col. 32, lines 63-67; see also Figures 21-23, noting that each of these figures includes telescoping guide covers, labeled below in the annotated reproduction of Figure 21 as “C”; alternatively, see the longitudinal ways labeled in the annotated reproduction of Figure 7 below, noting the teachings of modularity of choosing which features to put together, in at least col. 1, lines 25-63, as well as col. 30, lines 40-45, col. 32, lines 1-4, and col. 34, lines 13-18, for example).
[AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    315
    667
    media_image1.png
    Greyscale



[AltContent: textbox (“linear ways”)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    390
    441
    media_image2.png
    Greyscale

Yang additionally teaches two or more machine tables (such as 19-1, 19-1 in Figure 19; or 21-7, 21-7, 21-7 in Figure 21, or 22-7, 22-7, 22-7 in Figure 22, or 23-7, 23-7, 23-7 in Figure for example, note that the machine head 21-6 is disclosed as movable upwardly, i.e., in a first axial “direction”, and downwardly, i.e., in a second axial “direction”, via screw 21-3; see Figure 21 and col. 6, lines 10-27; Figure 22 similarly uses feed screw 22-3 to move the machine head up and down, and Figure 23 similarly uses screw 23-3 to move the machine head up and down; re Figure 9, Yang teaches 9-9, 9-9 moves the tool posts “laterally”, and also teaches that 9-8 moves the tools up and down) “of the machine base”.  
Yang additionally teaches a rack and pinion driving system (such as that shown in Figure 19; see also col. 5, lines 44-55, for example) for moving the two or more machine tables (19-1, 19-1, though such can be used with the tables 21-7, 21-7, 21-7 of Figure 21, the tables 22-7, 22-7, 22-7 of Figure 22, and/or the tables 23-7, 23-7, 23-7 of Figure 23; see col. 30, line 40 through col. 31, line 11, as well as col. 32, lines 1-4, col. 32, lines 63-67, and col. 34, lines 13-22; see also col. 1, lines 25-63, and col. 5, lines 44-55, for example) between the two spaced-apart positions, the rack and pinion driving system comprising rack gear “ways” (insofar as such is the 
Additionally, Yang teaches a control unit for controlling the movements of the machine tables (see the control means described in the abstract; see also the “small computer” described in col. 1, lines 35-43, for example, which uses software, as described in col. 1, lines 44-63, for example), which control unit is configured to move the machine tables between the two spaced-apart positions “independently” (singly or asynchronously, as discussed in col. 30, lines 40-68 and col. 31, lines 1-11), and thus in a “table independent mode”, and “in a table linkage mode” move the two or more machine tables in a synchronized manner in the same direction, at the same speed, and by the same amount (see the synchronous operation described in at least col. 30, line 40 through col. 31, line 11, as well as col. 36, line 36 through col. 37, line 2, for example, noting that the same speed and amount and direction is inherent in the described synchronous movement, or else the workpiece and/or tables would be damaged, particularly in the described instances in which the tables are physically/mechanically linked together, though even in the arrangement in which the “interlocking” occurs by simply placing a workpiece over two or more than two sets of the working tables, and locking the workpiece in position as shown in Figure 68 and as described in at least col. 36, lines 46-49, at least the workpiece would be damaged if the 
Additionally, it is noted that Yang teaches that the table driving motor(s) can be provided with an RPM sensing generator for feedback monitoring, or the monitoring can be done by an encoder signal for synchronization comparison (see col. 36, line 37 through col. 37, line 2, for example), and thus, it appears that the driving motors are servomotors (due to the feedback arrangements just described).  See also Figure 51.  
However, in the event that such is not considered to be a teaching that the table driving motors (in particular, 19-4, as described above re Figure 19) are servomotors, then Examiner takes Official Notice that servomotors are extremely well-known and widely used motors, and are widely used for the purpose of achieving precision feeding (particularly because of the feedback utilized to make the feeding precise).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the table driving motors (and in particular, motors 19-4) of Yang be servomotors, as is well known, for the purpose of achieving the well-known benefit of achieving precision feeding of the work tables taught by Yang, to thereby produce higher quality and more precise workpieces by the machining center(s) taught by Yang.  
Additionally, in the event that it is held that Yang does not explicitly teach using the particular rack and pinion driving system of Figure 19 with the tables of any of Figures 21, 22, 23 (or those of Figures 66-73, for example), then it is noted that given Yang’s teachings of modularity and assembling various desired pieces of the disclosed machines together to achieve the desired machine (col. 1, lines 25-64, for example), and also given Yang’s teachings of at least col. 30, line 40 through col. 31, line 11 (by virtue of a respective motor and pinion being provided mounted for movement with each respective table).  
Regarding claim 11 as presently claimed, it is noted that Yang additionally teaches that plural tables 35-2 (movable along common guide rails or longitudinal ways, labeled in the annotated reproduction of Figure 35 below as “Q”), can be selectively linked together via locking “means” (to use the verbiage of Yang) 35-4 (see col. 9, lines 2-9 and col. 32, lines 5-32), or can be separated (col. 32, lines 5-32).  The tables 35-2 each include a respective rotary working table 35-1.  Note that when the tables 35-2, 35-2, 35-2 are linked via 35-4 as shown in Figure 35, the rotary working table 35-1 of the, for example, leftmost (re Figure 35) table 35-2 is a “sub-table” that is “common to” the two or more tables 35-2, 35-2, 35-2, in a sense.  See Figure 35.  The subtable 35-1 and machine tables 35-2 is “constrained” by, for example, some sort of inherently present fitting or fastening that fastens/fits the sub-table 35-1 to its corresponding table 35-2.  Alternatively, the subtable 35-1 and machine tables 35-2 are “constrained” by fitting or fastening 35-4, in a sense.  
[AltContent: textbox (space)][AltContent: arrow][AltContent: textbox (Q)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    235
    434
    media_image3.png
    Greyscale


Regarding claim 12, see the brackets 35-4 in Figure 5, noting that such, at least ultimately, supports (in some fashion) the subtable 35-1, as the tables are moved together, e.g., the bracket affixed to the “front” table in the movement direction would in some capacity “support” the sub-table of the rear table 35-2.  Additionally, see the space between tables labeled in the above annotated reproduction of Figure 35.  Also, note that the brackets 35-4 are attached to a side/surface of the machine tables 35-2 that extends in the movement direction (as the tables 35-2 move along the guides/rails/ways Q labeled above).  
Regarding claim 13, it is noted that the controller is configured to control the operation of the machining head or machining heads so that plural machining steps are sequentially successively carried out.  Note that such sequential machining steps constitute “different” processing, as broadly claimed, in that even if the steps are identical, they are “different” steps, in the same manner that identical twins, while identical, are different people.  See also/alternatively col. 35, line 27 through col. 36, line 36, as well as at least Figures 80 and 82, noting the automatic tool changing steps described so that a given tool spindle can perform, “sequentially” and “successively”, “different” processing on a workpiece with different tools.  
Claim Rejections - 35 USC § 103
Claim 14, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,962,583 to Yang as claim 10 above, and further in view of U.S. Patent Application Publication No. 2015/0050096 to Sato, for example.
Yang teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.  
However, regarding claim 14, Yang does not explicitly teach “a machining cover with shutter doors”.  
However, attention is directed to Sato.  Sato teaches a splash guard (“machine cover”) for a machine tool, which splash guard 1 is used to cover a machining area, and wherein the splash guard 1 is provided with plural “shutter” doors, such as 2a, 2b.  See Figure 3, for example, as well as paragraphs 0009-0010, 0033, and 0034, for example.  The particular splash guard and shutter doors taught by Sato has the advantage that the doors 2 are electrically grounded to the guard 1 so that, even in a case where electrification of the doors 2a, 2b occurs, the operator of the machine will be protected from an electric shock, and furthermore, the cover arrangement also prevents noise from being propagated to outside the doors 2a, 2b (see paragraph 0061, for example).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided any of the machining centers configurations taught by Yang within a cover 1 having shutter doors 2a, 2b, as taught by Sato, for the purpose of protecting the operator from electric shock, and for the purpose of preventing noise from being propagated to outside the doors 2a, 2b, all as taught by Sato (paragraph 0061 of Sato).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
December 2, 2021